Case 4:19-cv-08426-YGR Document 5-8 Filed 12/27/19 Page 1 of 3




      Exhibit H
                  Case 4:19-cv-08426-YGR Document 5-8 Filed 12/27/19 Page 2 of 3




From: notice@amazon.com <notice@amazon.com>
Date: Wed, Dec 25, 2019 at 9:11 AM
Subject: Notice: Policy Warning
To: <awright@thecaliforniabeachco.com>


Hello,

We removed some of your listings because we received a report from a rights owner that they may infringe the rights
owner’s copyright. The listings we removed are at the bottom of this message.

Why did this happen?
One or more of your listings may be infringing the intellectual property rights of others.

We’re here to help.
If you need help understanding why your listings may infringe the intellectual property rights of others, please search for
“Intellectual Property Policy” in Seller Central Help (https://sellercentral.amazon.com/gp/help/external/201361070).

How do I reactivate my listing?
Please provide the following to reactivate your listings:
-- An invoice, letter of authorization or a licensing agreement from the manufacturer or Rights Owner demonstrating
that your products are lawful to notice-dispute@amazon.com. External links are not accepted. For security reasons, we
only accept attachments in the following file formats: .jpeg, .jpg, .pjpeg, .gif, .png, .tiff.

Have your listings been removed in error?
If you have never sold or listed the product, please reach out to us and tell us.
                                                              2
                  Case 4:19-cv-08426-YGR Document 5-8 Filed 12/27/19 Page 3 of 3

If you think that the rights owner has made an error in sending the notice, please reach out to the rights owner and ask
for a retraction of the notice. To retract the complaint, the rights owner must send the retraction to us at notice-
dispute@amazon.com or use the retraction function in Brand Registry.

These are the rights owner’s contact details:
smartgpsbd Davis
smartgpsbd@outlook.com

We can only accept retractions if the rights owner clearly states that they made an error. For any other reason, please
explain to us why you were warned in error so that we can investigate the case.

ASIN: B07DMNN1GR
Title: The Playpen
Infringement type: Copyright
Complaint ID: 6618492641

You can view your account performance
(https://sellercentral.amazon.com/performance/dashboard?reftag=email_warn) or select Account Health on the home
screen of the Amazon Seller app on your iOS or Android device. The Account Health dashboard shows how well your
account is performing against the performance metrics and policies required to sell on Amazon.

-- iOS: https://itunes.apple.com/us/app/amazon-Seller/id794141485
-- Android: https://play.google.com/store/apps/details?id=com.amazon.sellermobile.android&hl...

Sincerely,
Amazon.com




                                                            3
